—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Stack, J.), dated August 7, 2001, as, upon reargument of the defendant’s prior motion for an award of an interim counsel fee, vacated so much of a prior order of the same court dated June 5, 2001, as denied the defendant’s motion, and awarded her an interim counsel fee in the sum of $5,000.
Ordered that the order is reversed insofar as appealed from, with costs, and, upon reargument, the original determination contained in the order dated June 5, 2001, denying the defendant’s motion for an interim counsel fee, is adhered to.
The Supreme Court erred in granting an interim counsel fee, as the defendant failed to submit a net worth statement or other documentation establishing that such an award was necessary to properly defend the action (see 22 NYCRR 202.16 [k] [2]; George v George, 192 AD2d 693, 694). S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.